Opinion of the Court
Quinn, Chief Judge:
At issue in this ease is the authority of Head, Military Personnel Department, U. S. Naval Station, Treasure Island, San Francisco, California, to convene the special court-martial whieh tried the accused. Except for the location of the Naval Station, the jurisdictional facts are the same as those in United States v Surtasky, 16 USCMA 241, 36 CMR 397. For the reasons set out in our opinion in that case, we hold that the convening authority was competent to convene the court-martial which tried the accused. Accordingly, the decision of the board of review is affirmed.
Judges Ferguson and Kilday concur.